Opinion by
Judge Lindsay :
The promises made by appellant whilst a married woman were not only not enforceable, but when treated as contracts to pay money, were absolutely void. She may have recognized, or, in fact, ratified said contracts after she became discovert, and still not be bound by them. To make them personally binding upon her, it was necessary that she should, after becoming discovert, enter into new contracts, and distinctly and' unequivocally agree to pay the sums of money theretofore loaned, paid, or advanced at her instance and request. By her answer of September 20, 1873, appellant admits the execution (whilst a married woman) of the note for $1,024.80, and the payment by appellee to Armstrong, at her request, of $413.49. She also admits the execution of the note for $259. Her answer concludes in these words: “She hereby consents that a judgment may be rendered to sell the said lands to pay the said debts of plaintiff, that said debts are just, and she is willing that her said lands may be sold, or enough thereof to satisfy the plaintiff "by said debts.”
It is evident from this language, that appellant merely intended to consent that the lands referred to should be subjected- to the payment of debts recognized by her to be just, although not collectible from her. Whilst recognizing the justice of appellee’s claims, she not only does not, in terms, promise to pay them, but does not intimate that she is willing to be personally bound for their payment. It was, therefore, error to render a personal judgment against her.
The judgment decreeing a sale of the land is defective in failing properly to describe it. It is described as a tract of land levied upon by the sheriff of Rowan county, lying in said county of Rowan, and which is also described fully by[ the deed of conveyance filed by the defendant, A. R. Green.
This court has repeatedly held that a judgment directing the sale of real property, should so describe it as to enable the commissioner *242to'sell, and purchasers to find and identify it, without reference to papers and exhibits on file in the cause.

Reid & Stone, J. & J. W. Rodman, for appellant.


Nesbitt & Gudgal, for appellee.

Judgment reversed, and the cause remanded for further proceedings not inconsistent with this opinion.